Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This office action is in response to the amendment and remarks filed on 12/23/2021.
Claims 1-20 are currently pending. 
Claims 1-2, 10-11, 19-20 are currently amended.

Allowable Subject Matter
Claims 1-20 are allowed. 

The following is a statement of reasons for the indication of allowable subject matter:  
Claims 1-20 are considered allowable because Applicant’s arguments below are persuasive enough to withdraw the rejection because:
“Since the combination of HomChaudhuri and Zou do not disclose or suggest identifying another path, the combination cannot further disclose or suggest that identifying another path comprises identifying at least a second path from the UE device to the anchor station, wherein the second path includes multiple wireless links, determining signal quality and congestion for each of the multiple wireless links in the second path, determining whether the signal quality associated with the second path satisfies the signal quality threshold and the congestion associated with the second path satisfies the congestion threshold, and selecting, in response to determining that the signal quality associated with the second path satisfies the signal quality threshold and the congestion associated with the second path satisfies the congestion threshold,  the second path for the UE device to use when communicating with the anchor station’, as further recited in amended claim 1. As discussed above, HomChaudhuri merely discloses initiating a roaming scan to identify a channel to use when communicating with another station. 
Zou was used in the Office Action to allegedly disclose selecting a direct path for the UE device to use when communicating with an anchor station (Office Action - page 4). While not acquiescing to the alleged disclosure of Zou, the applicant asserts that Zou does not disclose or suggest the features of claim 1 discussed above. 
For at least these reasons, the combination of HomChaudhuri and Zou does not disclose or suggest each of the features of amended claim 1. Accordingly, withdrawal of the rejection and allowance of claim 1 are respectfully requested.
Claims 10 and 19, although of different scope than claim 1 and each other, each include features similar to those discussed above with respect to claim 1. In addition, amended claims 10 and 19 include some features from claims 11 and 20, respectively, which were indicated as including allowable subject matter. For reasons similar to those discussed above with respect to claim 1, the combination of HomChaudhuri and Zou does not disclose each of the features of claims 11 and 19. Accordingly, withdrawal of the rejection and allowance of claims 11 and 19 are respectfully requested,” (remarks, pages 12-13).

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Wang (US 10009781 B1) pertains to a method comprising selecting a different frequency channel to scan in response to the congestion level of the frequency channel being greater than a predetermined congestion level.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMED A KAMARA whose telephone number is (571)270-5629.  The examiner can normally be reached on M-F 9AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HADI ARMOUCHE can be reached on (571) 270-3618.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-





/MOHAMED A KAMARA/Primary Examiner, Art Unit 2419